           Case 1:20-cv-01946-AJN Document 38 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                  8/26/21
  Undocumented NY,

                         Plaintiff,
                                                                    20-cv-1946 (AJN)
                 –v–
                                                                         ORDER
  United States Department of State et al.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On September 11, 2020, the Government filed a status update that stated its capability to

process and produce records in response to Plaintiff’s FOIA request was limited, in part, by the

COVID-19 pandemic. Dkt. No. 27. Plaintiff filed on September 17, 2020, a motion to expedite

the Government’s production. Dkt. No. 28. The Government’s response to that motion filed

September 23, 2020, again indicated that its capabilities were limited by the pandemic. Dkt. No.

30.

       The Government shall file by September 3, 2021, a status update to indicate whether its

production capabilities have since changed. Plaintiff shall file a response, if any, by September

7, 2021.



       SO ORDERED.


Dated: August 26, 2021                               __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                           United States District Judge
